John I. Purtle, Justice. Petitioners filed for a writ of prohibition in this court, seeking to prevent the Washington County Circuit Court from hearing the case of Maupin Cummings, et al. against the Oaklawn Jockey Club, Inc., wherein the plaintiffs sought recovery on account of conversion. We do not reach the merits of the case since there is a failure by appellant to comply with the requirements of Rule 9 (d) of this Court. The 261 page abstract consists almost entirely of word for word reproductions of the pleadings, orders by the court and minutes of meetings of the Arkansas State Racing Commission. An abstract cannot be said to be a condensation or abridgment of the record as required if it consists of a copy in full or is a mere reproduction of the entire transcript. Gray v. Ouachita Creek Watershed Dist., 239 Ark. 141, 387 S.W.2d 605 (1965). Most of the material reproduced is not necessary to our understanding of the facts and law of the case nor is it material thereto. We must, therefore, dismiss the petition. Smith and Hickman, JJ., concur.